Title: To John Adams from François Adriaan Van der Kemp, 7 December 1818
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high respected friend!
Oldenbarneveld 7 Dec. 1818


yes, I am thankful—I am Sensible of my high obligations towards you—how few can follow your example! to remember a friend—in the days of prosperity deserves praise, but to do So in the hour of Sorrow—to Set this a Side to Sooth his anguish is not common—I knew—you did So, and if it was possible, that I could doubt it, the few affectionate lines from your own hand would have dispelled it—She is no more here—you feel your loss in its full extent—as you knew her graces and virtues, as your hearts and Souls were linked together with ties—Slackened but not dissolved by death, and yet you are Soaring above it, and even in this justify her exalted opinion of the frend of her bosom—what a blessing—that Such a Separation is not for ever—it is only—as if She, in her turn, crossed first the great Atlantic, to meet you again—at the other Side, and embrace you—and crown your head with never-fading laurel’s—at your victory over the grave—So good is our Bountiful Father, to all—who Served Him faithfully in their days—and were the means of administering his blessings to thousands of their Brethren—
I was just—a few moments I received the fatal Letter—reading Mauro Capitole le Carnesechi—how applicable to her the few lines—
Quella Natura, che vi fè Si bella,
Insiemamente ad essen buon V’insegna,
e giovar volontieri a questo, e a quello;
e veramente ogni bontà in voi regna.—
I thank our Father for your composure—this blessing remain your portion during the remainder of your days—and I doubt not, or it will be So. Mrs guild writes me "I visited a moment your venerable friend—he was calm and collected, and received us in his usual hospitable manner—what I considere’d a Sublime Sight, age and dignity like his bending under Sorrow, with the composure of Christian resignation and gratitude,—fully realising his loss, and Still conversing with gratitude upon the Short time he Shall remain here without the comforts She has given, and rejoicing, that So many years have been given him—I wished, I could give you more particulars of the closing Scenes of a life So highly valued, So interesting to you—So important to her frends—I feel thankful, that her mind was calm and clear—that She Suffered no great bodily anguish"—But I forget—that I write to my frend—although I can not apprehend—that I have touched an unpleasing String. I Suppose—miss Welch is yet at Quincy—thank her in my name for her affectionate Letter—I returned Since a month to my Records—and intended, to mention Some particulars—but I feel utterly indisposed—Shall perform it at another time. I remain with deep respect / your affectionate and / obliged friend!

Fr. Adr. van der Kemp




